DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 05/23/2022 has been entered. 
                                                                                                                    Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishida (US 20130063776) in view of Takashima (US 20130176584).
Kishida teaches an information processing apparatus communicable with a server apparatus and a printer (fig. 2) , the information processing apparatus comprising (fig. 2): a memory (fig. 2) configured to store a printer driver that is compatible with a plurality of printers of a plurality of printer vendors(127 basic printer driver in fig. 2); and a controller configured to: receive identification information about the printer transmit the received identification to the server apparatus (p0011: extended print setting screen to specify a model-specific printer function using information acquired from a print server based on the configuration information); and receive, from the server apparatus, a print setting application that is specified based on the transmitted identification information (p0011: extended print setting screen to specify a model-specific printer function using information acquired from a print server based on the configuration information), wherein the print setting application is an application applicable to a printer provided by one of the plurality of printer vendors and is incompatible with the plurality of printers of the plurality of printer vendors (906:extended print function to be used in fig. 9); and execute processing of associating the print setting application
Kishida does not explicitly disclose the configuration information includes identification information.
Takashima teaches the configuration information includes identification information (abstract: identification information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishida Takashima, and to include the configuration information includes identification information, in order to update the printer driver installed in a client computer to an appropriate printer driver corresponding to a shared printer at the time of installation while using the conventional mechanism of Point and Print suggested by Takashima (p0010).

Regarding claim 2, Kishida in view of Takashima teaches the information processing apparatus according to claim 1, further comprising: a determination unit configured to determine whether the expansion application transmitted from the server apparatus is applicable to the printer driver (Takashima: p0011: model-specific printer driver by using the identification information transmitted in accordance with the request) ; and an installation unit configured to install the expansion application on condition that the expansion application is determined to be applicable by the determination unit (s418: install model-specific driver in fig. 4). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Kishida in view of Takashima teaches the information processing apparatus according to claim 1, further comprising a control unit configured to control the transmission unit of the information processing apparatus to transmit identification information about the expansion application to the server apparatus (Takashima :S411: issue request for model-specific driver identifier) , control the reception unit to receive the expansion application corresponding to the identification information from the server apparatus (Takashima: S415-417 in fig. 4), and acquire the expansion application via different paths depending on whether or not the printer driver installed in the information processing apparatus is a common printer driver usable by a plurality of image forming apparatuses ( Takashima: fig. 4. Takashima does not explicitly disclose different path, however it would have been a matter of choice in design since the claimed acquiring the application in different path produce the same result as the prior art (acquire application for installing). In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995) citing In re Gal, 980 F.2d 717, 719, 25 USPQ2d 1076, 1078 (Fed. Cir. 1992).  See also stare decisis regarding changes in size or proportion in MPEP § 2144.04.)

Regarding claim 5, claim 5 is method claim corresponding apparatus claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 6, claim 6 is method claim corresponding apparatus claim 2, therefore it is rejected for the same reason as claim 2.

Regarding claim 7, claim 7 is method claim corresponding apparatus claim 3, therefore it is rejected for the same reason as claim 3.

Regarding claim 9, Kishida in view of Takashima teaches a non-transitory computer-readable storage medium storing a control program for causing a computer to perform the control method according to claim 5 (Takashima:p0040). 

Regarding claim 12, (New) Kishida in view of Takashima teaches the information processing apparatus according to claim 1, wherein the controller is further configured to: cause the print setting application to display a print setting object for setting a print setting value (fig. 12a).

Regarding claim 13, (New) Kishida teaches the information processing apparatus according to claim 12, wherein the print setting application is used for displaying the print setting object in a situation that the printer driver is to be used for printing (fig. 12a).

Regarding claim 14, (New) Kishida teaches the information processing apparatus according claim 13, wherein the print setting application is used for setting the print setting value that is not able to be set by the printer driver before the printer driver is associated with the print setting application (fig. 12a: 1202: detailed setting and p0097: The print manager 123 displays an extended print setting UI 1240 while referring to the print context data).

Regarding claim 15, Kishida teaches (New) The information processing apparatus according claim 1, wherein the controller is further configured to: generate image data; and transmit the generated image data and the print setting value set by the print setting application (1205 in fig. 12a).

Regarding claim 16, (New) Kishida teaches the information processing apparatus according to claim 1, wherein said one of the printer vendors is a printer vendor that provided the printer (p0055: The extended printer driver includes a high-performance model-specific driver).

Regarding claim 17, (New) Kishida teaches the information processing apparatus according to claim 16, wherein the print setting application is provided by the printer vendor that provided the printer (p0055).

Regarding claim 18, claim 18 is method claim corresponding apparatus claim 12, therefore it is rejected for the same reason as claim 12.

Regarding claim 19, claim 19 is method claim corresponding apparatus claim 13, therefore it is rejected for the same reason as claim 13

Regarding claim 20, claim 20 is method claim corresponding apparatus claim 14, therefore it is rejected for the same reason as claim 14.

Regarding claim 21, claim 21 is method claim corresponding apparatus claim 15, therefore it is rejected for the same reason as claim 15.

Regarding claim 22, claim 22 is method claim corresponding apparatus claim 16, therefore it is rejected for the same reason as claim 16.

Regarding claim 23, claim 23 is method claim corresponding apparatus claim 17, therefore it is rejected for the same reason as claim 17.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishida in view of Takashima as applied to claim 1 above, and further in view of Bearchell (US 20130155464) .
Regarding claim 4, Kishida in view of Takashima does not teach the information processing apparatus according to claim 1, wherein a plurality of expansion applications can be associated with the identification information about the image forming apparatus, and wherein the execution unit executes processing of associating the plurality of expansion applications corresponding to the identification information transmitted by the transmission unit, with the printer driver. 
Bearchell teaches the information processing apparatus according to claim 1, wherein a plurality of expansion applications can be associated with the identification information about the image forming apparatus, and wherein the execution unit executes processing of associating the plurality of expansion applications corresponding to the identification information transmitted by the transmission unit, with the printer driver (printer drivers: postscript driver, pcl6 driver, custom driver… in fig.2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kishida in view of Takashima, and to include wherein a plurality of expansion applications can be associated with the identification information about the image forming apparatus, and wherein the execution unit executes processing of associating the plurality of expansion applications corresponding to the identification information transmitted by the transmission unit, with the printer driver, in order to process say pdf files and PCL.

Regarding claim 8, claim 8 is method claim corresponding apparatus claim 4, therefore it is rejected for the same reason as claim 4.
Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
	Regarding to claim rejections for 35 USC § 112
The claim rejections are removed because of the claim amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677